Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner conducted a telephone interview with Steven Vosen on 4/26/21 to discuss examiner proposed claim language. After consulting with the Applicant, final authorization for this examiner’s amendment was given by Steven Vosen on 5/3/21 via email.

Regarding the Claims:

Regarding Claim 1, the claim is amended as follows:
Claim 1: A method of preventing damage to a concrete deck resulting from a seismic event, said method comprising: 
supporting a conduit a first distance below the concrete deck with a hanger assembly, where the hanger assembly includes 
a first hanger assembly portion attachable to the concrete deck and including a first gap having a first open end and a first closed end at opposing longitudinal ends of the first gap respectively, the first closed end defining a first seat ,
a second hanger assembly portion for accepting the conduit and including a second gap having a second open end and a second closed end at opposing longitudinal ends of the second gap respectively, the second closed end defining a second seat , and
an element having a longitudinal side and a first element end and a second element end substantially perpendicular to the longitudinal side, where said first element end is positioned in the first gap through the first open end and attached to said first hanger assembly portion, where said second element end is positioned in the second gap through the second open end and attached to said second hanger assembly portion, and where said first element end contacts said first seat or said second element end contacts the second seat, wherein a central longitudinal axis of the element is offset from a central longitudinal axis of the first or second gap, and where the element is a frangible element; and 
determining, after the deck, the hanger assembly, and the conduit are subjected to the seismic event and while the conduit is supported by the hanger assembly from the concrete deck, if the distance between the conduit and the concrete deck is greater than the first distance, thereby indicating that the element of the hanger assembly is damaged.


Regarding Claims 4, 5, and 33: These claims have been CANCELED.


Regarding Claim 9, the claim is amended as follows: 

Claim 9: A hanger assembly configured to support a conduit from an  underside of a concrete deck, said hanger assembly comprising: 
a first hanger assembly portion attachable to the concrete deck and including a first gap having a first open end and a first closed end at opposing longitudinal ends of the first gap respectively, the first closed end defining a first seat ,
a second hanger assembly portion for accepting the conduit and including a second gap having a second open end and a second closed end at opposing longitudinal ends of the second gap respectively, the second closed end defining a second seat , and
an element having a longitudinal side and a first element end and a second element end substantially perpendicular to the longitudinal side, where gap through the first open end and attached to said first hanger assembly portion, where said second element end is positioned in the second gap through the second open end and attached to said second hanger assembly portion, and where said first element end contacts said first seat or said second element end contacts the second seat, wherein a central longitudinal axis of the element is offset from a central longitudinal axis of the first or second gap, and where the element is a frangible element, 
wherein said hanger assembly has
a first configuration, where said hanger assembly is configured to support  an accepted conduit a first distance from the concrete deck, and
a second configuration resulting from said first configuration being subjected to a seismic event which results in a ductile failure of the element, where said second configuration is configured to support  the accepted conduit a second distance from the concrete deck, and where said second distance is greater than said first distance.



Regarding Claim 34, the claim is amended as follows:

Claim 34 : The hanger assembly of claim 9, where the element is configured  to undergo structural failure during the seismic event and before the hanger assembly damages the concrete deck.


Allowable Subject Matter

Claims 1, 3, 9, 10, 15, 25-28, 31, 32, and 34 are allowed as amended by the Examiner’s Amendment above.

The following is an examiner’s statement of reasons for allowance: The prior art, either alone or in combination, do not teach an element positioned within first and second gaps of first and second hanger assembly portions, wherein a central longitudinal axis of the element is offset from a central longitudinal axis of the first or second gap, in combination with the remaining claimed structure and relationships.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on M-T 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632